ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                                    )
                                                 )
  Fortis Networks, Inc.                          ) ASBCA No. 61941
                                                 )
  Under Contract No. W912BV-14-D-0005            )

  APPEARANCE FOR THE APPELLANT:                     David A. Rose, Esq.
                                                     Rose Consulting Law Firm
                                                     Valdosta, GA

  APPEARANCES FOR THE GOVERNMENT:                   Michael P. Goodman, Esq.
                                                     Engineer Chief Trial Attorney
                                                    Lauren M. Williams, Esq.
                                                     Engineer Trial Attorney
                                                     U.S. Army Engineer District, Tulsa

                                ORDER OF DISMISSAL

        The parties presented a stipulated dismissal of the appeal. The appeal is
  dismissed with prejudice.

         Dated: January 3, 2022



                                              HEIDI L. OSTERHOUT
                                              Administrative Judge
                                              Armed Services Board
                                              of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61941, Appeal of Fortis Networks, Inc.,
rendered in conformance with the Board’s Charter.

      Dated: January 5, 2022



                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals